Citation Nr: 0933883	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability, and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which reopened but 
denied the Veteran's claim of service connection for his 
bilateral hearing loss disability and denied his claim of 
entitlement to service connection for tinnitus.  

The RO has reopened the Veteran's previously denied claim for 
service connection for a bilateral hearing loss disability 
and has considered it on a de novo basis.  However, a 
determination of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim for service connection for 
left ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The Veteran testified before the undersigned during a Travel 
Board hearing in June 2009.  He also testified during a 
formal RO hearing in April 2008.  Transcripts from both 
hearings have been associated with the claims file.  

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Veteran submitted the results of yearly 
occupational hearing tests performed from 1981 to 2009, which 
show a gradual worsening of his hearing loss.  The Board 
finds that while the records pertain to the Veteran's hearing 
loss, they are duplicative because other post-service medical 
records already establish a current hearing loss disability 
and these VA treatment notes do not speak to incurrence or 
nexus.  As such, the Board may proceed.  See 38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hearing 
loss disability in August 1970 and again in December 1993.  
The Veteran was notified of these decisions and of his 
appellate rights, but he did not initiate an appeal. 
 
2.  The additional evidence received since the December 1993 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim. 
 
3.  The Veteran's bilateral hearing loss disability is not 
related to a disease or injury, to include inservice, 
acoustic trauma; hearing loss was not manifest within one 
year of service discharge.

4.  The Veteran's tinnitus is not related to a disease or 
injury to include any acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The August 1970 and December 1993 rating decisions are 
final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).   
 
2.  New and material evidence has been received since the 
December 1993 rating decision to reopen the claim for service 
connection for a bilateral hearing loss disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2008).   
 
3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).   

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 I. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.	Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the claim of service connection 
for bilateral hearing loss, that petition has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on that petition is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's claim of service connection for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's service 
connection claims, letters dated in August 2005, October 
2005, and March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. 
§ 3.159(c).  The duty to assist extends to the provision of 
examination and medical opinions in certain cases.  See 
38 C.F.R. § 3.159(c).  The Veteran was afforded two VA 
examinations in March 2006 to obtain an opinion as to whether 
his hearing loss and tinnitus can be directly attributed to 
service.  The Board has reviewed the two March 2006 VA 
examination reports and determines that the March 1, 2006 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include his inservice hearing tests 
and occupational hearing evaluations.  The examiner provided 
a complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the examination, the Veteran reported persistent 
ringing in his ears and difficulty listening with background 
noise and hearing certain pitches.  Further, the Veteran has 
not demonstrated any prejudice caused by a deficiency in the 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Further examination or opinion is not needed 
on the claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

II.	New and Material Evidence

The Veteran's claim of service connection for bilateral 
hearing loss was initially denied August 1970 on the basis 
that the medical evidence submitted did not provide a 
diagnosis for hearing loss.  The Veteran did not initiate an 
appeal and the underlying decision became final.  38 U.S.C.A. 
§§ 7104, 7105.  The Veteran filed a petition to reopen this 
claim and in December 1993 the RO reopened but denied the 
service connection claim on the basis that there was no nexus 
shown between in-service noise exposure and his hearing loss.  
Again, the Veteran did not initial an appeal and the 
underlying decision became final.  Id.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's prior claim, he supplied no substantive 
evidence the he incurred bilateral hearing loss during 
service.  The claims file contained yearly occupational 
audiometric evaluations dated from December 1981 to May 1993 
as well as a November 1993 VA examination.  These medical 
records do show a diagnosis of mild high frequency hearing 
loss but do not provide the necessary evidence needed to show 
nexus.  

Since the Veteran's prior claim, he submitted an October 1994 
letter from a private physician indicating that his hearing 
was noted to have deteriorated, especially in his left ear, 
and that he had a history of acoustic trauma to his left 
eardrum.  He also submitted updated occupational hearing 
tests dated from December 1981 until March 2009.  The Veteran 
was also afforded audiological examinations in March 1, 2006 
and March 6, 2006 wherein the examiners diagnosed him with 
hearing loss and tinnitus and opined as to the etiology of 
the Veteran's hearing disabilities.  Finally, the Veteran has 
testified and submitted statements that he had hearing 
problems in service and that these symptoms have continued 
since service discharge.  As this evidence is both new to the 
record and pertains to incurrence, it raises a reasonable 
possibility of substantiating the claim.  The Board concludes 
that new and material evidence has been submitted; the claim 
for service connection for bilateral hearing loss is 
reopened.  See 38 C.F.R. § 3.156, supra.  

III.	Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to the claim of service connection for 
a hearing loss disability, the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Further, 38 C.F.R. § 3.385, 
discussed below, operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Post-service medical records indicate that the Veteran has 
been diagnosed with a bilateral hearing loss disability and 
tinnitus.  The first element of Hickson has been satisfied 
and the Board will turn its attention to the issues of 
incurrence and nexus.  
The Veteran contends that he suffers from a hearing loss 
disability and tinnitus as a result of significant in-service 
noise exposure, to include a RPG exposure while in Vietnam 
from which he suffered a ruptured left ear drum.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Veteran's DD 214 reflects service in Vietnam and the 
Combat Infantry Badge as well as the Purple Heart.  The 
Veteran alleges that he experienced great acoustical trauma 
while in service.  He also testified that he ruptured his 
left ear drum and seems to provide that he suffered from some 
degree of hearing loss and tinnitus during service.  The 
Veteran's statements are enough to establish hearing problems 
during service. 
 
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522023 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.   

During his Travel Board hearing, the Veteran testified that 
he experienced significant acoustical trauma during service, 
which has caused his bilateral hearing loss and tinnitus.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006)(addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to the symptomatology of ringing in his ears capable 
of lay observation);

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he had hearing problems during service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Specifically, the Board finds the Veteran is competent to 
attest to his observations regarding any inservice ringing in 
his ears or difficulty hearing conversations.  Layno, supra; 
38 C.F.R. § 3.159(a)(2).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu, supra.  While the Veteran now claims that he has a 
bilateral hearing loss disability and tinnitus caused by 
inservice acoustical trauma, the Board finds that the 
Veteran's statements regarding experiencing these problems as 
a result of service are not competent and are not supported 
by any credible evidence, and thus are given limited 
probative value.  Buchanan, supra.  Thus, the Board turns to 
the objective medical evidence regarding the nexus issue.  

The Veteran's service treatment records provide that he had 
normal hearing at his February 1968 enlistment examination 
and denied any sort of hearing loss or problems.  In May 
1969, the Veteran's left ear drum was reported as ruptured as 
a result of a RPG explosion and it was noted that his hearing 
acuity was reduced.  A June 1969 treatment note provides that 
the Veteran initially had an abnormal audiogram but that a 
repeat audiogram shows that his hearing was "very normal."  
While the Veteran reported that he experienced hearing loss 
upon separation, the March 1970 separation examination 
provided audiometric, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
5
10
10

The Veteran's hearing does not reach the levels to constitute 
a disability under VA regulations.  See 38 C.F.R. § 3.385.  

The Veteran submitted occupational hearing screenings which 
were performed yearly 1981 through the present.    These 
hearing screenings provide that the Veteran's hearing was 
normal, pursuant to 38 C.F.R. § 3.385, in December 1981.  It 
also provides that his hearing loss was noted as becoming 
increasingly worse.  

A September 1994 letter from a private physician provides 
that the Veteran's standard threshold shift in his left ear 
showed signs of progressing.  He noted that the Veteran had 
some limited gunfire exposure, but opined that it did not 
appear that the changes in his left ear hearing were related 
to noise.  He provided that these changes were likely related 
to some otologic problem.  The Veteran was then referred to a 
Dr. M. whom provided that the Veteran's hearing levels were 
actually better than on his last examination.  The examiner 
noted that his left ear had a wide deviation in all 
frequencies, diagnosed him with high frequency drop-off in 
the left ear, and opined that it was not noise-induced 
hearing loss.  

As provided above, the Veteran was afforded two VA 
examinations, dated in March 1, 2006 and March 7, 2006, in 
association with his service connection claims to determine 
the etiology of his hearing loss and tinnitus.  During March 
1, 2006 examination, the Veteran complained of hearing loss 
and constant ringing in his ears but cannot recall when this 
symptom had its onset.  The Veteran reported experiencing no 
chronic ear infections or ear surgeries.  With respect to 
effect on daily life, the Veteran reported his hearing loss 
affected his ability to listen to conversations with 
background noise and his tinnitus was aggravating when things 
were quiet.  The examiner took the Veteran's oral military 
and occupational history.  On physical examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
50
LEFT
10
10
15
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The Veteran was diagnosed with bilateral hearing loss and 
tinnitus.  The examiner then opined that it was not at least 
as likely as not that his inservice noise exposure 
contributed to his current hearing loss and tinnitus.  He 
reasoned, after reviewing the claims file, that his hearing 
was normal at service induction and separation, as well as 
during his occupational hearing screenings until 1989, when 
hearing loss was found to be very mild.  Further, he noted 
that the Veteran denied experiencing tinnitus on his 
occupational hearing screenings until 1993.  Given the gap of 
time between his service separations when his hearing was 
normal to the first documented hearing loss in 1989, the 
examiner provided that his hearing disabilities were not 
related to service.  

The Veteran also submitted statements from his wife which 
provide that upon his service separation the Veteran has had 
continual difficulty understanding conversations in a crowd 
and had trouble hearing female voices.  The Veteran's spouse 
is competent to give evidence about what she has witnessed.  
See Layno, supra.  However, she is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Espiritu, 
supra.  Further, her statement does not provide the requisite 
nexus needed to establish service connection.    

The Board sympathizes with the Veteran and acknowledges that 
his hearing disabilities have likely had a significant impact 
on his daily life.  However, the weight of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
and tinnitus were incurred in or related to service.  Again, 
the Veteran's hearing was normal at his March 1970 service 
separation examination.  The March 1, 2006 medical examiner's 
opinion, noting the Veteran's reported history and testing 
results, indicated that the Veteran's current hearing loss 
and tinnitus is not related to his in-service noise exposure.  
Further, post-service medical records show that the Veteran's 
hearing loss was not noted until 1989 and he did not seek 
treatment for his bilateral hearing loss and tinnitus until 
1994, 24 years after service discharge.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The Board finds that the medical evidence 
discounting a link to service outweighs the Veteran's 
statements offered in association with service nexus many 
years after service.  The Board finds that the preponderance 
of the evidence is against a nexus between the current 
disability and any incident of service, including in-service 
noise exposure.  Service connection must be denied on a 
direct basis.  See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
and tinnitus were incurred in or are related to in-service 
noise exposure.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a bilateral 
hearing loss disability, to this limited extent, the appeal 
is granted.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.  


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


